Name: COMMISSION REGULATION (EC) No 798/95 of 7 April 1995 amending Regulations (EEC) No 1912/92, (EEC) No 1913/92, (EEC) No 2254/92, (EEC) No 2255/92, (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with products from the beef and veal sector as regards the amount of the aid
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  overseas countries and territories;  animal product
 Date Published: nan

 8 . 4. 95 EN Official Journal of the European Communities No L 80/21 COMMISSION REGULATION (EC) No 798/95 of 7 April 1995 amending Regulations (EEC) No 1912/92, (EEC) No 1913/92, (EEC) No 2254/92, (EEC) No 2255/92, (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with products from the beef and veal sector as regards the amount of the aid sector in question and, in particular, to the rates or prices for those products in the continental part of the Com ­ munity and on the world market results in the fixing of the aid for supplies to the Canary Islands and to Madeira of products from the beef and veal sector at the amounts included in the Annex hereto ; Whereas, in accordance with the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 38 1 3/92 ( l5), as last amended by Regulation (EC) No 150/95 (16), the agricultural conversion rate applicable on 1 February 1995 is that determined for that date in accordance with the rules in force on 31 January 1995, divided by 1,207509 ; whereas, to ensure that this does not result in a reduction in the value of the Community contribution in national currency compared to the situation before 1 February, the aid amounts entering into force after 1 February 1995 must be fixed at a level that takes account of the reduc ­ tion in the conversion rate resulting from the above divi ­ sion ; whereas, however, when calculating the aid amounts fixed by Regulation (EC) No 233/95, the adjustments to the agrimonetary arrangements had not yet been taken into account ; whereas these amounts must accordingly be replaced by the amounts listed in Annexes I and II to this Regulation, with effect from the date of entry into force of Regulation (EC) No 233/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 4 (4) and 5 (2) thereof, Having regard to Council Regulation (EEC) No 1 600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products (3), as last amended by Regulation (EEC) No 1974/93, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (4), as amended by Commission Regulation (EEC) No 3714/92 Q, and in particular Articles 4 (5) and 9 thereof, Whereas the aids for the products included in the forecast supply balance and originating in the Community market are fixed by Commission Regulations (EEC) No 1912/92 (^ and (EEC) No 1913/92 Q, as last amended by Regulation (EC) No 233/95 (8), by Regulations (EEC) No 2254/92 0, (EEC) No 2255/92 (10), and (EEC) No 2312/ 92 (u), as last amended by Regulation (EC) No 3023/94 (12) and by Regulation (EEC) No 1148/93 (13), as last amended by Regulation (EC) No 2491 /94 (H) ; Whereas the application of the criteria for fixing the Community aid to the current market situation in the HAS ADOPTED THIS REGULATION : Article 1 1 . Annexes II and Ila to Regulation (EEC) No 1912/92 are hereby replaced by Annex I to this Regulation. 2. Annex II to Regulation (EEC) No 1913/92 is hereby replaced by Annex II to this Regulation. 3 . Annex II to Regulations (EEC) No 2254/92, (EEC) No 2255/92 and (EEC) No 2312/92 is hereby replaced by Annex III to this Regulation . (') OJ No L 173, 27. 6 . 1992, p. 13. 0 OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 173, 27. 6 . 1992, p. 1 . (4) OJ No L 356, 24. 12. 1991 , p . 1 . O OJ No L 378 , 23. 12. 1992, p. 23. ( «) OJ No L 192, 11 . 7. 1992, p. 31 . o OJ No L 192, 11 . 7. 1992, p. 35. o OJ No L 27, 4. 2. 1995, p. 12. 0 OJ No L 219, 4. 8 . 1992, p. 34. (1#) OJ No L 219, 4. 8 . 1992, p. 37. (") OJ No L 222, 7 . 8 . 1992, p. 32. (12) OJ No L 321 , 14. 12. 1994, p. 6 . (13) OJ No L 116, 12. 5. 1993, p. 15. H OJ No L 265, 15. 10 . 1994, p. 21 H OJ No L 387, 31 . 12. 1992, p. 1 . (1S) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 80/22 I en Official Journal of the European Communities 8 . 4. 95 4. The amount of the aid given in Annex III to Regu ­ lation (EEC) No 1912/92 is hereby replaced by the amount indicated in Annex IV to this Regulation. 5. Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex V to this Regulation. 7. The amount of the aid given in the Annex to Regu ­ lation (EEC) No 1148/93 is hereby replaced by the amount indicated in Annex VII to this Regulation. Article 2 Regulation (EC) No 233/95 is hereby repealed. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, paragraphs 1 and 2 of Article 1 and Article 2 shall apply with effect from 7 February 1995. 6. The amount of the aid given in Annex III to Regu ­ lation (EEC) No 2312/92 is hereby replaced by the amount indicated in Annex VI to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission 8 . 4. 95 | EN 1 Official Journal of the European Communities No L 80/23 ANNEX I 'ANNEX II Aid on products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 0201 10 00 1 10 (') 83,9 0201 10 00 120 63,4 0201 10 00 130 (') 113,5 0201 10 00 140 86,3 0201 20 20 110 0 113,5 0201 20 20 120 86,3 0201 20 30 1 10 0 83,9 0201 20 30 120 63,4 0201 20 50 110 (') 143,1 0201 20 50 120 109,3 0201 20 50 130 (') 83,9 0201 20 50 140 63,4 0201 20 90 700 63,4 0201 30 00 100 (2) 204,7 0201 30 00 150 (*) 123,2 0201 30 00 190 0 82,7 0202 10 00 100 58,6 0202 10 00 900 79,1 0202 20 10 000 79,1 0202 20 30 000 58,6 0202 20 50 100 99,6 0202 20 50 900 58,6 0202 20 90 100 58,6 0202 30 90 400 (*) 112,3 0202 30 90 500 (Ã  75,5 1602 50 10 190 52,5 1602 50 10 240 20,5 1602 50 10 260 15,7 1602 50 10 280 8,5 1602 50 31 195 39,2 1602 50 31 395 39,2 1602 50 39 195 39,2 1602 50 39 395 39,2 1602 50 39 495 39,2 1602 50 39 505 39,2 1602 50 39 595 39,2 1602 50 39 615 39,2 1602 50 39 625 17,5 1602 50 39 705 20,5 1602 50 39 805 15,7 1602 50 39 905 8,5 1602 50 80 195 39,2 1602 50 80 395 39,2 1602 50 80 495 39,2 1602 50 80 505 39,2 1602 50 80 515 17,5 1602 50 80 595 39,2 1602 50 80 615 39,2 1602 50 80 625 17,5 1602 50 80 705 20,5 1602 50 80 805 15,7 1602 50 80 905 8,5 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 440/95 (OJ No L 45, 1 . 3. 1995, p. 37). 8 . 4. 95No L 80/24 I en I Official Journal of the European Communities ANNEX IIA Aid granted on certain processed products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 1602 50 10 120 111,70 1602 50 10 140 99,0 f) 1602 50 10 160 79,7 0 1602 50 10 170 52,5 0 1602 50 31 125 126,2 0 1602 50 31 135 79,7 0 1602 50 31 325 112,3 0 1602 50 31 335 71,2f) 1602 50 39 125 126,2 0 1602 50 39 135 79,7 f) 1602 50 39 325 112,30 1602 50 39 335 71,2 0 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 440/95 (OJ No L 45, 1 . 3. 1995, p. 37).' 8 . 4. 95 PEN No L 80/25Official Journal of the European Communities ANNEX II ANNEX II Aid on products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 0201 10 00 1 10 (') 83,9 0201 10 00 120 63,4 0201 10 00 130 (') 113,5 0201 10 00 140 86,3 0201 20 20 1 10 ( ») 113,5 0201 20 20 120 86,3 0201 20 30 110 (  ) 83,9 0201 20 30 120 63,4 0201 20 50 1 10 (') 143,1 0201 20 50 120 109,3 0201 20 50 130 (&gt;) 83,9 0201 20 50 140 63,4 0201 20 90 700 63,4 0201 30 00 100 (2) 204,7 0201 30 00 150 0 123,2 0201 30 00 190 f) 82,7 0202 10 00 100 63,4 0202 10 00 900 86,3 0202 20 10 000 86,3 0202 20 30 000 63,4 0202 20 50 100 109,3 0202 20 50 900 63,4 0202 20 90 100 63,4 0202 30 90 400 ( «) 123,2 0202 30 90 500 ( «) 82,7 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 440/95 (OJ No L 45, 1 . 3 . 1995, p. 37).' No L 80/26 EN Official Journal of the European Communities 8 . 4. 95 ANNEX III 'ANNEX II Amounts of aid that can be granted to male bovine animals for fattening coming from the Community market (ECU/head) CN code Amount of aid ex 0102 90 05 90,6 ex 0102 90 29 181,1 ex 0102 90 49 241,5 0102 90 79 362,3' ANNEX IV ANNEX III Amount of aid that can be granted in the Canary Islands for pure-bred breeding bovines originating in the Community (ECU/head) CN code Description Aid 0102 10 00 Pure-bred breeding bovines (') 905,6 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX V ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) \ I Number of CN code Description animals to Aid I be supplied 0102 10 00 Pure-bred breeding bovines (') 1 150 603,8 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. PART 2 Madeira : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) \ Number of CN code Description animals to Aid be supplied 010210 00 Pure-bred breeding bovines (') 200 784,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 8 . 4. 95 EN Official Journal of the European Communities No L 80/27 ANNEX VI ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description Number of animals to be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 180 1 207,5 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 350 1 207,5 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description Number of animals to be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 40 1 207,5 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 50 1 207,5 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. 8 . 4. 95No L 80/28 I EN I Official Journal of the European Communities ANNEX VII 'ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 16 1 207,5 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 10 1 207,5 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1 990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 20 . 8 . 1990, p. 55).'